DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
Claims 1-20 are pending. 
Applicant provided IDS on 10/17/2019. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: information unit, analytics unit, and optimization unit in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 1-20 are directed to the statutory category of a method and device. 

Regarding step 2A-1, Claims 1 and similarly claim 12 recite a Judicial Exception. Exemplary independent claim 1 and similarly claims 12 recite the limitations of 
…receives measurements for at least one parameter of each operation of a plurality of operations in the manufacturing process; …determines a baseline performance metric for the manufacturing process based on the measurements of the at least one parameter;…determines a recommended improvement action by determining a predicted performance metric for the manufacturing process based on an adjusted value of the at least one parameter and comparing the predicted performance metric to the baseline performance metric; and automatically presents the recommended improvement action to the operations manager.

These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing data. The claim limitations fall under the abstract idea grouping of mental process (evaluation, judgement, opinion) because the limitations can be performed in the human mind, or by a human using a pen and paper. The claimed steps are mere data manipulation steps.  For example but for the language of a manufacture advisor, a user can receive measurement, determine metrics, determine actions, make a comparison, and present actions to another. Determining how to improve a metric with respect to manufacturing has been done before the technological age. 

The claims also deal with managing a manufacturing process and managing workers and machines which deals with certain methods of organizing human activity (business relations, mitigating risk, managing personal relationships or interactions between people). It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components. The mere nominal recitations of generic computer components does not take the limitations out of the mental process and certain methods of organizing human activity grouping. The claims are focused on the combination of these abstract idea processes. 

Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recite the additional elements of manufacture advisor, information unit, analytics unit, optimization unit, measurement database, and sensor. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe the information unit such as generating a mathematical model and being in communication with a measurement database. In another example, the dependent claims further describe the different parameters such as cycle time and mean time. 

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites
Manufacture advisor, information unit, analytics unit, optimization unit
Claim 4 recites measurement database and sensor
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states a general purpose computer configurations as seen in para 0092.   
When looking at the additional elements in combination, the applicant’s specification merely states a general purpose computer as seen in para 0092. The computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rana et al. (US20190370646A1). 

Regarding claim 12, Rana teaches 

A method (See para 0007- In accordance with embodiments of the present invention, there is provided a method used in making a product)

electronically receiving measurements for at least one parameter of each operation of a plurality of operations in the manufacturing process (See para 0098-Next, in Step 104, past experimental data is obtained. The past experimental data may include process parameters and/or results of past experiments involving the making of tangible products, and may also include process parameters and/or results from past simulations or past series of simulations of the product making process.) This shows that measurements of parameters are obtained by the system. This includes the parameters of making the product (i.e. manufacturing process). The art talks about the manufacturing as seen here (See para 0003-To ensure that the end product has the desired set of product characteristics, a series of experiments may be conducted in the product or process development stage to find the best manufacturing conditions, such as: the nature and relative proportions of suitable raw materials, the nature and order of processing steps, and processing conditions (at each processing step).) 

determining a baseline performance metric for the manufacturing process using the measurements of the at least one parameter The examiner interprets the baseline performance metric to be the desired characteristics the product must exhibit when undergoing the manufacture process of the product. (See para 0061-0066- As described above, when developing or modifying a product, a series of experiments may be conducted with varied control parameters, to determine the control parameters which would give the product one or more desired characteristics (which could be new or improved   characteristics…The process continues until control parameters are determined which, when used in the product making process, would result in a product having the desired characteristics.) This desired characteristics are inputted and then determined by the system of fig. 9 such as desired quality for example (See para 0348-The desired quality was set to be 9 or above.) 

determining a predicted performance metric for the manufacturing process based on an adjusted value of the at least one parameter; (See para 0011-  the application of the transfer learning process resulting in the generation of predictive data; (b) selecting one or more parameter values to be used in making the product based on the generated predictive data; (c) making the whole or a part of the product using the selected one or more parameter values; and (d) iterating steps (a) to (c) until the whole or part of the made product exhibits one or more desired product characteristics) This shows the system determines predicted performance after applying the transfer learning process. The system then selects adjusted parameters based on the predicted data and these recommended actions of the adjusted parameters are implemented by the system to make the product with the desired characteristics (i.e.  baseline performance). 

and comparing the predicted performance metric to the baseline performance metric to determine a recommended improvement action. Comparing is being done because the system iterates to find the best adjusted parameters to get to the baseline performance metric (i.e. desired characteristics). (See para 0011-(c) making the whole or a part of the product using the selected one or more parameter values; and (d) iterating steps (a) to (c) until the whole or part of the made product exhibits one or more desired product characteristics)

Regarding claim 13, Rana teaches 

generates a mathematical model of each operation in the plurality of operations based on the measurements of the at least one parameter The system does this by making a vector and vector variables for the various operations and parameters (See para 0136- For example, in the exemplary method of making a cake, the process control parameters vector p may be [mixing time, baking temperature, baking time]. For example, for a mixing time of 8 minutes, a baking temperature at 180° C., and a baking time of 20 minutes, vector p may be represented by [8 mins, 180° C., 20 mins])(See para 0137- In another example, in a process for making polymer fibres, these control parameters (elements of the vector p) may include polymer flow rates, coagulants, temperature, device geometry and device positions) This shows a mathematical model for all the operations. 

determines the predicted performance metric based on the adjusted value of the at least one parameter using the mathematical model. (See para 0170- The predictive data generated as a result of the application of the machine-based transfer learning process may include predictive parameter values for making the product and one or more corresponding predictive product characteristics.) This shows the predicted data is based on the mathematical model used by the machine based transfer learning process. See para 0148-0158. 


Regarding claim 15, Rana further teaches 

determining a modeled performance metric using the mathematical model of the manufacturing process  Examiner interprets modeled performance to be the past experiments that are already ran that the system receives and determines (See para 0085- On the other hand, as mentioned above, there may be previous knowledge about the product making process available, such as the results of past experiments, or past series' of experiments, involving making the product (which may be referred to as “past experimental data” or “source data”). Past experimental data may also include the data derived from one or more simulation(s) based on known reference process models that represent some patterns or behaviour of the product making process.) 
determining an actual performance metric using the received measurements Examiner interprets actual performance to be the results of the current experiment (See para 0094- As shown in FIG. 1, firstly, in Step 102, the data from results of current experiments or a current series of experiments (current experimental data) is obtained if available)

comparing the modeled performance metric to the actual performance metric; A comparison is seen here by way of difference function (See para 0175-As described below, such a comparison-based transfer learning process may be carried out in different ways, e.g., learning and refining a difference function between a past series of experiments and the current series of experiments, treating past experimental data as noisy observations of the current experimental process) 

and adjusting the mathematical model of the manufacturing process until the difference between the modeled performance metric and the actual performance metric is within a predetermined target range. Adjusting is made by way of refining (See para 0175-0176-where the noise level is refined based on the results of the current series of experiments, etc.  (a) Learning and Refining a Difference Function Between a Past Series of Experiments and the Current Series of Experiments. ) (See para 0269-Similarly, the functionality used in transfer learning, e.g., the difference function g(x) in transfer learning (a), may be updated throughout the current experiments to improve the accuracy of the transfer learning.) The system is adjusting and comparing the past and current experiments so they become in the target range to reach the desired characteristics. 

Regarding claim 16, Rana and Mcadam teaches the limitations of claim 1, however Rana further teaches 

wherein the baseline performance metric and the predicted performance metric each include at least one of a throughput, a blockage probability, a starvation probability, a work-in-process, and a lead time  Examiner interprets lead time to be how long it takes to make product. (See para 0136- For example, in the exemplary method of making a cake, the process control parameters vector p may be [mixing time, baking temperature, baking time].) This shows lead time such as mixing and baking time. 

Regarding claim 18, Rana further teaches 

wherein the optimization unit receives an indication of an admissible action space from the operations manager and limits the recommended improvement action to an action bounded by the admissible action space, wherein the admissible action space includes a limitation of the at least one parameter. The art teaches the user can set admissible action such as setting the desired quality (See para 0348- The desired quality was set to be 9 or above.) This shows the system will make sure the selected parameters are chosen that will yield quality of 9 and above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 3, 4, 5, 6, 8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rana et al. (US20190370646A1) in view of Mcadam et al. (US20190266575A1). 

Regarding claim 1, Rana teaches 

A programmable manufacturing advisor Examiner interprets this to be a device/system (See figure 9) (See para 0304-0305- FIG. 9 illustrates a block diagram of a system used in making a product according to some embodiments of the above system. As shown in FIG. 9, the system 900 includes at least one computer hardware processor 902 and at least one computer-readable storage medium 904.)

an information unit that receives measurements for at least one parameter of each operation of a plurality of operations in the manufacturing process (See para 0098-Next, in Step 104, past experimental data is obtained. The past experimental data may include process parameters and/or results of past experiments involving the making of tangible products, and may also include process parameters and/or results from past simulations or past series of simulations of the product making process.) This shows that measurements of parameters are obtained by the system. This includes the parameters of making the product (i.e. manufacturing process). The art talks about the manufacturing as seen here (See para 0003-To ensure that the end product has the desired set of product characteristics, a series of experiments may be conducted in the product or process development stage to find the best manufacturing conditions, such as: the nature and relative proportions of suitable raw materials, the nature and order of processing steps, and processing conditions (at each processing step).) The system seen in fig. 9 corresponds to the information unit since it carries out the function of the information unit. 

an analytics unit that determines a baseline performance metric for the manufacturing process based on the measurements of the at least one parameter The examiner interprets the baseline performance metric to be the desired characteristics the product must exhibit when undergoing the manufacture process of the product. (See para 0061-0066- As described above, when developing or modifying a product, a series of experiments may be conducted with varied control parameters, to determine the control parameters which would give the product one or more desired characteristics (which could be new or improved   characteristics…The process continues until control parameters are determined which, when used in the product making process, would result in a product having the desired characteristics.) This desired characteristics are inputted and then determined by the system of fig. 9 such as desired quality for example (See para 0348-The desired quality was set to be 9 or above.) The system seen in fig. 9 corresponds to the analytics unit since it carries out the function of the analytics unit. 

and an optimization unit that: determines a recommended improvement action by determining a predicted performance metric for the manufacturing process based on an adjusted value of the at least one parameter (See para 0011-  the application of the transfer learning process resulting in the generation of predictive data; (b) selecting one or more parameter values to be used in making the product based on the generated predictive data; (c) making the whole or a part of the product using the selected one or more parameter values; and (d) iterating steps (a) to (c) until the whole or part of the made product exhibits one or more desired product characteristics) This shows the system determines predicted performance after applying the transfer learning process. The system then selects adjusted parameters based on the predicted data and these recommended actions of the adjusted parameters are implemented by the system to make the product with the desired characteristics (i.e.  baseline performance). The system seen in fig. 9 corresponds to the optimization unit since it carries out the function of the optimization unit. 

and comparing the predicted performance metric to the baseline performance metric Comparing is being done because the system iterates to find the best adjusted parameters to get to the baseline performance metric (i.e. desired characteristics). (See para 0011-(c) making the whole or a part of the product using the selected one or more parameter values; and (d) iterating steps (a) to (c) until the whole or part of the made product exhibits one or more desired product characteristics)

Even though Rana already teaches recommended improvement actions,  it’s not clear that they are presented to the user such as an operations manager. However Mcadam teaches 

and automatically presents recommended actions…to the operations manager (See para 0023-References herein to a plant “operators” are to be understood to refer to and/or include, without limitation, plant planners, managers, engineers, technicians, technical advisors, specialists (e.g., in instrumentation, pipe fitting, and welding), shift personnel, and others interested in, starting up, overseeing, monitoring operations of, and shutting down, the plant.) This shows the art teaches operations manager. The art shows information to the operations manager such as those seen in figure 9a-9g which include recommended action such as item 905. This is done automatically since it is done on the computer.

Rana and McAdam are both analogous art because they are from the same problem solving area modifying product manufacturing processes and both belong to classification G06Q50/04 . It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Rana’s invention with McAdam because Rana would be able to present information to the user when determining the best way to manufacture a product with the least amount of experiments. Rana would also be able to use sensor data to determine further measurements as seen in para 0038 of McAdam’s when determining how to modify the parameters. 
Regarding claim 2, Rana further teaches 

wherein the information unit generates a mathematical model of each operation in the plurality of operations based on the measurements of the at least one parameter The system does this by making a vector and vector variables for the various operations and parameters (See para 0136- For example, in the exemplary method of making a cake, the process control parameters vector p may be [mixing time, baking temperature, baking time]. For example, for a mixing time of 8 minutes, a baking temperature at 180° C., and a baking time of 20 minutes, vector p may be represented by [8 mins, 180° C., 20 mins])(See para 0137- In another example, in a process for making polymer fibres, these control parameters (elements of the vector p) may include polymer flow rates, coagulants, temperature, device geometry and device positions) This shows a mathematical model for all the operations. 

and the 35Attorney Docket No. 2115-008015-US optimization unit determines the predicted performance metric based on the adjusted value of the at least one parameter using the mathematical model. (See para 0170- The predictive data generated as a result of the application of the machine-based transfer learning process may include predictive parameter values for making the product and one or more corresponding predictive product characteristics.) This shows the predicted data is based on the mathematical model used by the machine based transfer learning process. See para 0148-0158. 



Regarding claim 3 and similarly claim 14, Rana and Mcadam teaches the limitations of claim 1 and Rana teaches limitations of claim 12, however Mcadam further teaches 

wherein the at least one parameter is a parameter selected from a group consisting of cycle time, mean time between failures, and mean time to repair. The art of Mcadam teaches cycle time as seen here (See para 0043- The present disclosure also provides maximizing on-stream time by recording, identifying, and/or scheduling maintenance activities, including valve cycle count and time since last maintenance; identifying suspected leaking valves; advanced valve diagnostics (e.g., open/close speed, overshoot, etc.); vessel cycle count; spare parts information/ordering support; and/or control panel software updates. ) 

Rana and McAdam are both analogous art because they are from the same problem solving area modifying product manufacturing processes and both belong to classification G06Q50/04 . It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Rana’s invention with McAdam because Rana would also be able to determine cycle time when determining different parameters when trying to find the most optimal experiment. This would make the system of Rana more sophisticated because it would give more information to the user when determining the optimal experiments. Cycle time would also be including in vector P of Rana because it is a parameter of making the product. 

Regarding claim 4, Rana and Mcadam teaches the limitations of claim 1, however Mcadam further teaches 


wherein the information unit is in communication with a measurement database, the measurement database receiving measurement data from one or more sensors. (See para 0044- The system may include one or more computing devices or platforms for collecting, storing, processing, and analyzing data from one or more sensors)(See para 0047- Moreover, one or more data stores may be illustrated in FIG. 4A separate and apart from the data collection platform 401 and data analysis platform 407 to store a large amount of values collected from sensors and other components.) This shows a measurement database and the system is in communication with the measurement database because by way of the network as seen in fig. 4A. 
Rana and McAdam are both analogous art because they are from the same problem solving area modifying product manufacturing processes and both belong to classification G06Q50/04 . It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Rana’s invention with McAdam because Rana would be able to present information to the user when determining the best way to manufacture a product with the least amount of experiments. Rana would also be able to use sensor data to determine further measurements as seen in para 0038 of McAdam’s when determining how to modify the parameters. 

Regarding claim 5, Rana and Mcadam teaches the limitations of claim 1, however Rana further teaches 


determining a modeled performance metric using the mathematical model of the manufacturing process  Examiner interprets modeled performance to be the past experiments that are already ran that the system receives and determines (See para 0085- On the other hand, as mentioned above, there may be previous knowledge about the product making process available, such as the results of past experiments, or past series' of experiments, involving making the product (which may be referred to as “past experimental data” or “source data”). Past experimental data may also include the data derived from one or more simulation(s) based on known reference process models that represent some patterns or behaviour of the product making process.) 
determining an actual performance metric using the received measurements Examiner interprets actual performance to be the results of the current experiment (See para 0094- As shown in FIG. 1, firstly, in Step 102, the data from results of current experiments or a current series of experiments (current experimental data) is obtained if available)

comparing the modeled performance metric to the actual performance metric; A comparison is seen here by way of difference function (See para 0175-As described below, such a comparison-based transfer learning process may be carried out in different ways, e.g., learning and refining a difference function between a past series of experiments and the current series of experiments, treating past experimental data as noisy observations of the current experimental process) 

and adjusting the mathematical model of the manufacturing process until the difference between the modeled performance metric and the actual performance metric is within a predetermined target range. Adjusting is made by way of refining (See para 0175-0176-where the noise level is refined based on the results of the current series of experiments, etc.  (a) Learning and Refining a Difference Function Between a Past Series of Experiments and the Current Series of Experiments. ) (See para 0269-Similarly, the functionality used in transfer learning, e.g., the difference function g(x) in transfer learning (a), may be updated throughout the current experiments to improve the accuracy of the transfer learning.) The system is adjusting and comparing the past and current experiments so they become in the target range to reach the desired characteristics. 

Regarding claim 6, Rana and Mcadam teaches the limitations of claim 1, however Rana further teaches 

wherein the baseline performance metric and the predicted performance metric each include at least one of a throughput, a blockage probability, a starvation probability, a work-in-process, and a lead time  Examiner interprets lead time to be how long it takes to make product. (See para 0136- For example, in the exemplary method of making a cake, the process control parameters vector p may be [mixing time, baking temperature, baking time].) This shows lead time such as mixing and baking time. 

Regarding claim 8, Rana and Mcadam teaches the limitations of claim 1, however Rana further teaches 

wherein the optimization unit receives an indication of an admissible action space from the operations manager and limits the recommended improvement action to an action bounded by the admissible action space, wherein the admissible action space includes a limitation of the at least one parameter. The art teaches the user can set admissible action such as setting the desired quality (See para 0348- The desired quality was set to be 9 or above.) This shows the system will make sure the selected parameters are chosen that will yield quality of 9 and above. 

Claim 7 and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rana et al. (US20190370646A1) in view of Mcadam et al. (US20190266575A1) in further view of Troy (US20150105887A1). 

Regarding claim 7 and similarly claim 17, Rana and Mcadam teaches the limitations of claim 1 and Rana teaches the limitation of claim 12, however Rand doesn’t teach and Mcadam further teaches 


wherein the analytics unit automatically determines diagnostics information for the manufacturing process based on the received measurements and presents the diagnostics information to the operations manager Mcadam teaches operator manager in para 0023 and diagnostic information is shown to the operator of the mobile device as seen here (See para 0092- A mobile workflow may represent a scheduled series of actions a field worker may utilize to complete a task associated with an asset. For example, a task may be to perform a maintenance operation on a particular asset, such as a PSA unit or a particular gas pipeline. Mobile device 600 may be used to support the generation or presentation of step-by-step actions (such as by providing operational, diagnostic, or other data to the mobile device 600) for performing the required maintenance) The diagnostic information comes from sensors as seen in McAdams. 

Rana and McAdam are both analogous art because they are from the same problem solving area modifying product manufacturing processes and both belong to classification G06Q50/04 . It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Rana’s invention with McAdam because Rana would be able to present information to the user when determining the best way to manufacture a product with the least amount of experiments. Rana would also be able to use sensor data to determine further measurements as seen in para 0038 of McAdam’s when determining how to modify the parameters.

However the arts do not teach wherein the diagnostics information includes at least one of throughput losses, location of a bottleneck operation, and buffer potency

However Troy teaches wherein the diagnostics information includes at least one of throughput losses, location of a bottleneck operation, and buffer potency (See para 0013- In another aspect of the invention, a processor-executable method dynamically determines a source of bottleneck for a physical production line comprising an arrangement of physical entities in at least a plurality of line positions.) 

Rana and Troy are both analogous art because they are from the same problem solving area modifying product manufacturing processes and both belong to classification G06Q50/04 . It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Rana’s invention with Troy’s because Rana would be able to take into account bottle neck parameters in the experiments when determining an optimal way to produce a product. Bottle neck parameters would be able to show Rana which processes do not work and which would be the best way to produce the product and negate any losses. 
Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.

	Ben-Bassat et al. (US20180196409A1) Discloses a computer-implemented method for tracking production in a production facility and for obtaining searchable production records.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFA IQBAL/Examiner, Art Unit 3683